Filed 12/30/14 In re Jonathan H. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re JONATHAN H.,                                                               B252182
                                                                                 (Los Angeles County
a Person Coming Under the Juvenile Court Law.                                     Super. Ct. No. DK00326)


LOS ANGELES COUNTY DEPARTMENT
OF CHILDREN AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JUDITH H.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of Los Angeles County,
Robert S. Draper, Judge. Affirmed.
         Jesse F. Rodriguez, under appointment by the Court of Appeal, for
Defendant and Appellant.
         John F. Krattli, County Counsel, Dawyn R. Harrison, Assistant County
Counsel, and John C. Savittieri, Deputy County Counsel, for Plaintiff and
Respondent.
                                   INTRODUCTION
      Judith H. (Mother), appeals from a dependency court order asserting
jurisdiction over her son, Jonathan H., based on the sexual abuse of four of her
nieces by her husband, Juan H., who is Jonathan’s father (Father).1 Finding that
substantial evidence supports the exercise of dependency jurisdiction under
Welfare and Institutions Code section 300, subdivision (d), we affirm.2


               FACTUAL AND PROCEDURAL BACKGROUND
      Father and Mother married in 1991 and have three children together, Bernice
(born in 1990), Michelle (born in 1995), and Jonathan (born in 2009). Mother also
has a son, Diego (born in 1989), from a previous relationship.


2011 DCFS Referral
      In October 2011, the Department of Children and Family Services (DCFS)
received a referral indicating that Michelle might be in danger of being sexually
molested by Father. An adult family member had disclosed that Father molested
her when she was a child. Michelle denied to DCFS ever being sexually molested
herself and denied being aware that Father had molested any of her relatives.
Jonathan, who was two years old at the time, appeared to be healthy, happy, and
bonded to his parents. Adult siblings Diego and Bernice denied any abuse by
Father. DCFS concluded the allegations were unfounded and closed the referral.




1
      Father is not a party to this appeal.
2
      All further statutory references are to the Welfare and Institutions Code.


                                              2
SCAR Report
      A subsequent DCFS referral by another of Father’s alleged molestation
victims led to an investigation and Suspected Child Abuse Report (“SCAR”) dated
August 1, 2013, by Deputy J. Allen from the Los Angeles County Sheriff’s
Department. Deputy Allen contacted Michelle, who stated that everything in her
household was very good and she had no problems with Father. She denied that
Father was ever sexually abusive or inappropriate. She appeared to be in good
spirits and displayed no signs of emotional trauma. Deputy Allen also contacted
Jonathan, but was unable to have a conversation with him due to his young age.
However, Jonathan appeared to be happy and displayed no signs of physical or
emotional trauma. Mother stated that she was aware that her sister’s daughter,
Stephanie, had accused Father of sexually abusing her, but she had never seen or
heard of any inappropriate behavior by Father towards either Michelle or Jonathan.
Father denied that he had ever acted inappropriately towards any child.
      Deputy Allen interviewed sisters Stephanie and A., who were Mother’s
nieces. Stephanie stated that approximately 11 years earlier, when she was in the
first or second grade, she would often stay overnight at Mother and Father’s house.
One of those nights, she woke to find Father touching her chest and her vagina
over her clothes. When Father finished, he told her not to say anything because if
she did, bad things would happen. On approximately six other occasions when she
stayed overnight and Mother left in the early morning to go to work, Father woke
her up from her sleep, removed her clothes, and licked her body, including her
chest and vagina. On the last and final time she spent the night there, she woke up
to get a glass of water. Father approached her and got her the water. Then he
picked her up, took her to his room, laid her on his bed, and locked the door.
Stephanie got up and tried to open the door but was too disoriented and weak to do
so. She believes she blacked out, and when she woke up her clothes were off, and

                                          3
she was being bent over, lying face down on the bed, with Father behind her
pushing himself against her. Stephanie does not know if Father penetrated her
vagina. She went back to her cousin’s room and went back to sleep. She did not
tell anyone about the incident because she feared something bad would happen.
She stated that Father had also sexually abused her sister, A., and that she believed
he may have abused two of her cousins, Rosa and Karolina.
       A. told Deputy Allen that approximately 12 years earlier, Father sexually
abused her on approximately five occasions when she spent the night at his home.
On these occasions she woke up to find Father touching her vagina inside her
underwear. She does not remember if he penetrated her vagina. The last time that
he touched her vaginal area, she remembers finding a sticky substance there after
he was finished.


Section 300 Petition and Detention Report
       Based on the SCAR report, DCFS filed a petition pursuant to section 300,
alleging jurisdiction under subdivisions (b) and (d), with respect to Jonathan and
his sister Michelle, who was 17 years old at the time.3 As the basis for jurisdiction
under both subdivisions (b) and (d), the petition alleged that in 2001 and 2002,
Father sexually abused the children’s cousins, Stephanie and A., and Mother knew
of the abuse and failed to protect the children. Both children were detained from
Father, and he was ordered to reside in a separate residence, with DCFS given
discretion to allow Father to reside in the home. Father was granted unmonitored
visits in a public setting.
       The detention report included the substance of DCFS interviews with
Mother, Father, and Michelle. Mother stated that she was aware of the allegations

3
       Michelle was later dismissed from the petition when she turned 18.


                                           4
made in the past, and that the accusers were lying. Father denied the accusations
as well. Michelle recalled that similar allegations had been made several years
earlier, but she denied any abuse by Father and denied any knowledge of Father
abusing anyone else. The DCFS caseworker was unable to interview Jonathan
because he was asleep and his parents were not able to wake him sufficiently.
However, he appeared well-cared for and healthy.


August 27, 2013 Supplemental Police Report
         Detective Alfonso Lopez, of the Special Victims Bureau of the Los Angeles
County Sheriff’s Department, conducted a further investigation and provided a
report dated August 27, 2013.
         Detective Lopez first interviewed Stephanie, who was then a senior in high
school. She stated that when she in the first grade, about six years old, Father,
whom she called “Uncle Juan,” touched her on approximately six nights when she
spent the night there. The first time, when she was sleeping in the living room
with the other children, she awoke to find Uncle Juan touching her breasts. He
pulled her shirt off and fondled her. He also touched her vagina. Throughout that
summer, every time she and her family spent the night, Uncle Juan would touch
and fondle her. On at least one occasion she remembers Father licked her vagina
and inserted his finger inside her. She was very frightened and did not know what
to do.
         One night, when she got up to get a drink of water, Father approached her in
the kitchen, picked her up, and took her to his bedroom. She could not recall every
detail because she was very sleepy and in and out of sleep when the assault took
place. She remembered that he put her on the bed, pulled her pants and underwear
down, pulled his own pants down, and thrust his hips into her from behind. When
asked if she meant he was having sex with her, she said she could not say for sure.

                                           5
      Detective Lopez also interviewed A., who told him that when she was 12
years old Father molested her on a number of occasions when her family spent the
night at Father’s home after a family party or barbecue. She would go to sleep
with the other children on the floor in her cousin Michelle’s room, and would wake
up to find Father lying next to her, fondling her vagina, under her underwear.
Once she woke up, she would look at him and roll away and he would stop the
assault. On the last incident, she awoke to find that Father had pulled her shorts
and underwear to the side and had his face between her crotch. When he saw she
had awakened, Father got up and left the room. The abuse stopped because they
stopped going over to Father’s house. A. stated that two years earlier, she told
Mother at a family meeting what Father had done to her and her sister. Mother
acted as though she did not believe it.
      Detective Lopez also interviewed two more of Jonathan’s cousins, Karolina
and Rosa, the daughters of Mother’s brother. Karolina stated that in 2006, when
she was in fifth grade and around 10 years old, she was at a barbeque at Father’s
house. All the children decided to walk to the store to buy some candy, but Father
stopped her before she could catch up with the other children. He picked her up
and placed her on his lap and tried to kiss her on the mouth, but she pulled away
from him. He then pulled her underwear aside under her skirt and touched her
vagina and her buttocks before she pulled away from him and got off his lap. He
told her not to tell anyone because they would not believe her. She ran into the
kitchen and told Mother that she did not like the way Father was playing with her.
Mother just told her to stay away from him. Karolina stated this was the only
incident because she told her own mother what had happened and they never went
to Father’s house again.
      Karolina also stated that on a previous overnight visit, when she and the
other children were sleeping on the floor in Michelle’s bedroom, she saw Father

                                          6
pick up her sister Rosa, who was asleep. Karolina asked him where he was taking
Rosa and he replied that it was too crowded in the bedroom. Karolina did not see
what happened once he took Rosa out of the bedroom.
      Detective Lopez interviewed Rosa as well. She stated that when she was
approximately five years old, she was spending the night at Father’s house after a
family birthday party. She went to sleep on a couch in Michelle’s bedroom, but
she was awakened to find her pajama pants and underwear had been pulled down
and Father was touching her on her butt. She tried to pull them up but Father
pulled them down again. The next day, when Father supposedly was trying to
teach her how to ride a bike, he touched her vaginal area over her clothes.
      Karolina and Rosa’s mother, Margarita, confirmed that her children told her
that Father had touched them. She did not call the police because she is
undocumented.
      Based on the investigation by the Los Angeles County Sheriff’s Department,
Father was arrested and jailed.


September 2013 DCFS Interviews
      In an interview with a DCFS caseworker, Michelle stated that she never
suspected any abuse of her cousins, A. and Stephanie, and that they never acted
strange or different around Father. She noted that they stopped coming to visit
approximately two years earlier. Michelle stated that A. and her baby came to live
with her family when Michelle was 13 or 14 years old. Michelle did not remember
how long A. resided with her family. Michelle remembered that her cousins
Karolina and Rosa also used to visit their home, but she did not remember
additional details because they had not visited for a long time.
      Mother acknowledged that there had been an investigation two years earlier
regarding A.’s allegations. Mother stated that her daughter Michelle had been

                                          7
interviewed at school, and that when Mother arrived at home later that day,
Michelle and Bernice were crying and told her what the investigating caseworker
had told Michelle about the allegations. Mother stated that she asked Michelle and
Bernice whether they had seen or heard anything and that they denied it. Mother
stated, “[Father] only told me that he never did anything. I didn’t want to know
anything. I didn’t ask what he thought about why they had accused him.” Mother
did not speak with Stephanie or A. about their accusations, stating, “I didn’t have
the courage to ask them. I feared to ask.”
      Mother stated that Stephanie and A. used to spend the night and sleep in the
bedroom with Michelle and Bernice. She stated that she had doubts about whether
Father had really abused them. She and A. were together often because they
worked together, and A. had come to live in her house for a time, but A. had never
brought the subject up with her. She acknowledged that two years earlier, A. and
her mother had talked to her about the abuse, but A. was laughing. After the
conversation Mother stopped talking to her sister, A.’s mother, because she
“needed space.” Mother also denied any knowledge of sexual abuse of Karolina
and Rosa, although she acknowledged that they sometimes spent the night in
earlier years.
      Mother further stated, “Nothing happened in this home. I want my husband
back home. I want my family back together. I feel confused. I don’t know what
to do about something he did over 10 years ago. I could have done something back
then if I knew, but what am I supposed to do about it now? I am on the fence on
whether he did this or not.”
      Father denied abusing Stephanie and A., and stated that A. would not have
come to live with them if he had done those things to her. He explained that A.
came to live with them with her baby when her mother kicked her out. He told the
DCFS caseworker that he had suspected that both Stephanie and A. were victims

                                          8
of sexual abuse because he “saw the girls sit on their dad’s lap and they would
maneuver on his lap. . . . [He got] close to them to find out if they were being
abused.” He said he put his hand on A.’s lower back while she was sleeping in the
bedroom with his daughter, Bernice, and two other children. He stated, “I can’t
explain my intention, but if I wanted to hurt them I would’ve hurt them.” He also
stated that he also once placed his hand on Stephanie’s back, because he thought
she was being abused. Father stated that when he told Mother “what [he] did to try
to investigate if [Stephanie and A.] had been touched, [Mother] told [him that he]
should have minded [his] own business or [he] should’ve talked to the girls’
parents.”
      When asked about allegations that he also touched Karolina and Rosa,
Father noted that Rosa had once accused him of taking her out of the bedroom, but
he maintained that she had made up the allegation. He noted that Rosa was a very
nervous child whom he suspected also was abused, because once he followed her
and she told him not to follow her because others would see them.


October 8, 2013 Amended Section 300 Petition
      Based on the new allegations of abuse against Karolina and Rosa, DCFS
filed an amended section 300 petition under subdivisions (b) and (d), adding those
allegations.


Jurisdiction and Disposition Hearing
      On October 15, 2013, the juvenile court held a combined jurisdiction and
disposition hearing. The court concluded there was ample evidence that Father
sexually molested Jonathan’s four young cousins. Although the evidence did not
reveal any abuse since 2006, there was no showing that Father had undergone any
kind of treatment or programs to address his conduct. Based on the seriousness of

                                          9
the acts, the court concluded that Jonathan was at risk of sexual molestation. The
court further found that Mother failed to protect Jonathan by remaining willfully
blind to Father’s sexual abuse of their nieces. Thus, the court sustained the
amended section 300 petition as pled and declared Jonathan a dependent child.
The court removed him from Father’s custody and ordered a case plan of
enhancement services and, upon Father’s release from custody, monitored
visitation.
       Father timely appealed from the jurisdictional and disposition orders.


                                   DISCUSSION
       Mother does not challenge the factual finding that Father sexually abused
four female cousins of Jonathan, when the girls were between the ages of five and
14, from 2001 to 2006. Rather, she contends that evidence of such abuse is
insufficient to find a substantial risk of harm to Jonathan. She asserts that Father
has demonstrated no proclivity to abuse his own children, male or female. She
relies on the fact that Michelle, now 18 years old, denies any sexual abuse or
inappropriate conduct towards her by Father. She further notes that during an
earlier DCFS investigation in 2011, Father’s adult stepson Diego, and his own
adult daughter Bernice, denied that Father sexually abused them. She contends
that “[t]he absence of evidence that [Father] abused his own children before
Jonathan is the linchpin in this case.” We disagree.
       In reviewing a challenge to the sufficiency of the evidence supporting
jurisdictional findings, we determine if substantial evidence, contradicted or
uncontradicted, supports them, drawing all reasonable inferences from the
evidence to support the findings and orders of the dependency court. We do not
reweigh the evidence or exercise independent judgment, and review the whole
record in the light most favorable to the judgment below to determine whether it

                                          10
discloses substantial evidence such that a reasonable trier of fact could find that the
order sustaining jurisdiction is appropriate. (In re I.J. (2013) 56 Cal.4th 766, 773;
In re Precious D. (2010) 189 Cal.App.4th 1251, 1258–1259.) “‘When a
dependency petition alleges multiple grounds for its assertion that a minor comes
within the dependency court’s jurisdiction, a reviewing court can affirm the
juvenile court’s finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is supported by substantial
evidence. In such a case, the reviewing court need not consider whether any or all
of the other alleged statutory grounds for jurisdiction are supported by the
evidence.’ [Citation.]” (In re I.J., supra, 56 Cal.4th at p. 773.)
      The purpose of section 300 “‘is to provide maximum safety and protection
for children who are currently being physically, sexually, or emotionally abused,
being neglected, or being exploited, and to ensure the safety, protection, and
physical and emotional well-being of children who are at risk of that harm.’
(§ 300.2, italics added.) ‘The court need not wait until a child is seriously abused
or injured to assume jurisdiction and take the steps necessary to protect the child.’
[Citation.]” (In re I.J., supra, 56 Cal.4th at p. 773.) We conclude that, even in the
absence of evidence that Father has abused his own progeny, sufficient evidence
supported the finding under section 300, subdivision (d) that “there is a substantial
risk that [Jonathan] will be sexually abused, . . . by his or her parent or guardian
. . . , or the parent or guardian has failed to adequately protect [Jonathan] from
sexual abuse when the parent or guardian knew or reasonably should have known
that [Jonathan] was in danger of sexual abuse.” (§ 300, subd. (d).)
      Our holding affirming the jurisdictional findings is supported by In re I.J.,
supra, 56 Cal.4th 776, in which the Supreme Court concluded the juvenile court
properly assumed jurisdiction over a father’s minor sons, ages eight and 12,
pursuant to section 300, subdivisions (b), (d), and (j), where the father was found

                                          11
to have severely sexually abused his 14-year-old daughter over a three-year period,
including forcibly raping her. (Id. at pp. 770-771, 778.) The Supreme Court held
that, in determining whether a child who may not yet have been sexually abused is
at substantial risk of such abuse, dependency courts should consider “the
circumstances surrounding, and the nature of,” the sexual abuse in the record. (Id.
at p. 778.) “[T]he more egregious the abuse, the more appropriate for the juvenile
court to assume jurisdiction over the siblings. . . . ‘[I]n order to determine whether
a risk is substantial, the court must consider both the likelihood that harm will
occur and the magnitude of potential harm . . . .’ [Citation.] In other words, the
more severe the type of sibling abuse, the lower the required probability of the
child’s experiencing such abuse to conclude the child is at a substantial risk of
abuse or neglect under section 300. If the sibling abuse is relatively minor, the
court might reasonably find insubstantial a risk the child will be similarly abused;
but as the abuse becomes more serious, it becomes more necessary to protect the
child from even a relatively low probability of that abuse.” (Ibid.)
      Although there was no evidence that the father in In re I.J., supra, 56 Cal.4th
766, sexually abused his sons, and they were unaware of their sister’s abuse, the
Supreme Court found that jurisdiction over the boys was appropriate given that the
father’s sexual abuse of his daughter was “prolonged and egregious.” (Id. at p.
770.) “Also relevant to the totality of the circumstances surrounding the sibling
abuse is the violation of trust shown by sexually abusing one child while the other
children were living in the same home and could easily have learned of or even
interrupted the abuse. ‘[S]exual or other serious physical abuse of a child by an
adult constitutes a fundamental betrayal of the appropriate relationship between the
generations. . . . When a parent abuses his or her child, . . . the parent also
abandons and contravenes the parental role. Such misparenting is among the
specific compelling circumstances which may justify state intervention, including

                                           12
an interruption of parental custody. (See § 300, subds. (d), (e), (j).)’ [Citation.]”
(In re I.J., supra, 56 Cal.4th at p. 778.) The court held as follows: “For present
purposes, we may assume that father’s other daughter is at greater risk of sexual
abuse than are his sons. But this does not mean the risk to the sons is nonexistent
or so insubstantial that the juvenile court may not take steps to protect the sons
from that risk. ‘Although the danger of sexual abuse of a female sibling in such a
situation may be greater than the danger of sexual abuse of a male sibling, the
danger of sexual abuse to the male sibling is nonetheless still substantial.’
[Citation.]” (Id. at pp. 779-780.)
      Father states that “it is not the crux of [his] argument that Jonathan is not at
risk of sexual abuse because he is male and Jonathan’s cousins are female.”
Rather, Father seeks to distinguish In re I.J. primarily on the ground that the girl
whom the father had sexually abused was the sibling of the boys over whom
dependency jurisdiction was challenged, whereas in this case Father molested
Jonathan’s cousins rather than his sibling. He contends that this fact, coupled with
the lack of evidence of any sexual abuse since Jonathan was born, compels a
finding that Jonathan is not at substantial risk of abuse.
      Although Father is correct that In re I.J. concerned siblings, of whom one
had been abused and the others were deemed to be at risk, we do not believe that
the decision is wholly inapplicable here simply because Father previously abused
nieces rather than his own children. Father and Mother had a close familial
relationship with the nieces, evidenced by their nieces’ repeated overnight visits
and their reference to him as “Uncle Juan.” Moreover, the central holding of In re
I.J. is that even if there is a relatively low probability that a child will be sexually
abused, based on the proclivities demonstrated by the abuser, a dependency court
may still find the child at substantial risk if the abuse in the record was egregious.


                                           13
      In this case, the evidence demonstrates Father preyed on four different
young nieces over at least a five-year period. He molested six-year-old Stephanie
on approximately six occasions when she was sleeping in her cousin Michelle’s
room; the abuse included fondling her vagina, and on at least one occasion orally
copulating her and digitally penetrating her vagina. On another occasion, Father
removed her pants and underwear, bent her over and thrust himself against her
from behind. Father also sexually abused 12-year-old A. on at least five occasions,
including fondling her vagina inside her underwear, and on a final occasion orally
copulating her and leaving a sticky substance on her vagina. Father also abused
10-year-old Karolina, fondling her vagina and buttocks under her underwear.
Finally, Karolina’s five-year-old sister Rosa also awoke in her cousin Michelle’s
bedroom to find Father touching her buttocks under her clothes, and the next day,
while supposedly trying to help her learn to ride a bicycle, he touched her vaginal
area over her clothes.
      This serial abuse, which ended only when the girls stopped coming to visit
in order to avoid Father, is easily characterized as prolonged and egregious. So
long as Father continued to have access to each girl, his sexual assaults escalated in
nature and severity, to include oral copulation, digital vaginal penetration, and (at a
minimum) simulated vaginal intercourse. Although, as Father points out, all the
abuse happened before Jonathan was born, the dependency court reasonably could
have inferred that the abuse ended only because relatives no longer came to visit or
spend the night. Much of the abuse that occurred between 2001 and 2006 took
place in Michelle’s bedroom, while she was sleeping in the same room,
demonstrating that Father had no qualms about perpetrating the abuse with one of
his own children in the room.
      In affirming the jurisdictional order in this case, we find further support in In
re Ana C. (2012) 204 Cal.App.4th 1317, and In re Ricky T. (2013) 214 Cal.App.4th

                                          14
514 (Ricky T.). In In re Ana C., the court exercised dependency jurisdiction over a
father’s young sons based on evidence that the father had sexually abused the
mentally disabled 11-year-old daughter of his girlfriend. The evidence showed
that on at least one occasion, the father orally copulated her and put his penis in the
girl’s crotch area while she was sleeping on the living room couch, where she
generally slept with another young girl living in the home. (In re Ana C., supra,
204 Cal.App.4th at pp. 1320-1323.) The appellate court concluded that the father’s
sons were at substantial risk of abuse, given “[t]he nature and extent of the abuse,
that it was perpetrated upon a particularly vulnerable child, [and] that the abuse
was conducted in a place where it was observed by her younger sister and capable
of being observed by other siblings.” (In re Ana C., supra, 204 Cal.App.4th at p.
1332.) The court also relied on the fact that the live-in girlfriend, Ana’s mother,
had demonstrated a willingness to turn a blind eye to abuse by the father, as she
had been told about the abuse and did not take any action to stop the father. (Ibid.)
      Similarly, in Ricky T., a grandfather appealed the jurisdictional orders made
with respect to his three-year-old grandson, Ricky, who lived in the grandfather’s
home. The grandfather had been convicted of sexually abusing his two step-
granddaughters, then ages 12 and nine years, by fondling their breasts and crotch
areas. (Ricky T., supra, 214 Cal.App.4th at pp. 518-519.) The appellate court
affirmed the dependency court’s finding that Ricky was at risk of harm in his
grandfather’s care. In addition to finding reasonable the inference that Ricky was
at risk of being exposed to the grandfather’s sexual abuse of other children (id. at
p. 523), the court determined that Ricky himself was at substantial risk of being
sexually abused. Although the grandfather claimed to be attracted only to mature
females, he began abusing one step-granddaughter when she was pre-pubescent.
Further, Ricky was especially vulnerable because he was only three years old and
was autistic, and because his mother did not believe the sexual abuse allegations

                                          15
and had indicated that she intended to continue to give the grandfather access to
the children in the home.4 (Ibid.)
      In In re Ana C. and Ricky T., the appellate courts drew no distinction based
on the fact that the minor girls who had been sexually abused were not actual
siblings of the boys over whom dependency jurisdiction was sought. Rather, the
courts focused on the nature of the abuse and the vulnerabilities of the child over
whom dependency jurisdiction was sought, including the likelihood that the mother
would protect the child from potential abuse. In the instant case, as in Ricky T.,
Father’s abuse extended to pre-pubescent girls not much older than his son is now,
and thus the dependency court reasonably could have found it likely that Father
would abuse a pre-pubescent boy. As in both Ricky T. and In re Ana C., there is
substantial evidence that, in the absence of DCFS and judicial involvement,
Mother would permit Father to return to the home and would not limit his access to
Jonathan, who is especially vulnerable because of his very young age.
      In sum, we reject Father’s contention that the lack of evidence that Father
has abused his own children in the past forecloses a finding that Jonathan is at
substantial risk of sexual abuse. Father’s record of egregious and prolonged abuse
of four nieces in his home, along with the evidence of Jonathan’s vulnerability due
to his age and Mother’s unwillingness to accept that Father is a sexual predator,




4
        Father contends that Ricky T. is inapplicable because there, the abuser had been
convicted of sexual abuse and thus the dependency court invoked the presumption under
section 355.1, subdivision (d), that a child in the care of a guardian who has been
convicted of sexual abuse is at substantial risk of abuse. However, in Ricky T., the
appellate court not only held that the presumption of section 355.1, subdivision (d),
applied and was unrebutted (Ricky T., supra, 214 Cal.App.4th at p. 521), but also held
that “[e]ven absent the presumption of section 355.1, subdivision (d), the evidence
showed Ricky T. was at risk of harm.” (Id. at p. 522.) Thus, Father is incorrect that the
court’s analysis in Ricky T. has no bearing here.

                                           16
suffices to support the finding. Thus, the dependency court properly asserted
jurisdiction over Jonathan, under section 300.


                                 DISPOSITION
            The jurisdictional and dispositional orders are affirmed.
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             WILLHITE, J.




            We concur:




            EPSTEIN, P. J.




            COLLINS, J.




                                        17